  Case 19-34847       Doc 35     Filed 04/21/21 Entered 04/21/21 12:36:43         Desc Main
                                   Document     Page 1 of 4
                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS

In Re:                                             )
                                                   )       Case No. 19-34847
Annie Williams                                     )       Chapter 7
                                                   )       Judge Deborah L. Thorne
                                                   )
                                                   )

                                  Amended Notice of Motion

         To:    See Attached Service List

       PLEASE TAKE NOTICE that on Thursday, April 29, 2021 at 9:00 a.m., I will appear
before the Honorable Deborah L. Thorne, or any judge sitting in that judge’s place, and present
the motion of Annie Williams to Reopen the Chapter 7 Petition, a copy of which is attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

         To appear by video, use this link: https://www.zoom.gov.com. Then enter the meeting
ID.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID.

      Meeting ID and password. The meeting ID for this hearing is 160 9362 1728 – no
password required. The meeting ID and further information can also be found on Judge Thorne’s
web page on the court’s website.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date, If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.

                                                           By:
                                                           _________/s/ James Calvo________
                                                                                 James Calvo

James W. Calvo
Calvo Law Offices, P.C.
1700 Park Street, Suite 211
Naperville, Illinois 60563
info@jamescalvolaw.com
Phone: (630) 857 – 3788

         Date: April 20, 2021


                                               1
  Case 19-34847       Doc 35    Filed 04/21/21 Entered 04/21/21 12:36:43            Desc Main
                                  Document     Page 2 of 4


                                CERTIFICATE OF SERVICE

I, James W. Calvo certify that I served a copy of this notice and the attached motion on each
entity shown on the attached list at the address shown and by the method indicated on the list on
April 20, 2021, at or before 5:00 p.m.


                                                            By:
                                                            _________/s/ James Calvo________
                                                                                  James Calvo

       Date: April 20, 2021




                                                2
  Case 19-34847      Doc 35     Filed 04/21/21 Entered 04/21/21 12:36:43            Desc Main
                                  Document     Page 3 of 4

         Registrants Served Through the Court’s Electronic Notice for Registrants

Patrick Layng - Office of the United States Trustee
USTPRegion11.ES.ECF@usdoj.gov

N. Neville Reid - Chapter 7 Trustee
nreid@foxswibel.com

                                          Mailing List

 A/r Concepts                                       Citibank/Sears
 18-3 Dundee Road                                   Attn: Bankruptcy
 Barrington, IL 60010                               Po Box 6275
                                                    Sioux Falls, SD 57117
 Amerifirst Home Imprevement Finance
 Attn. Bankruptcy                                   Comenity Bank/Avenue
 11171 Mill valley Road                             Attn: Bankruptcy
 Omaha, NE 68154                                    Po Box 182125
                                                    Columbus, OH 43218
 Amita Health Adventist Medical Cent
 120 North Oak Street                               Comenity Bank/Victoria Secret
 Hinsdale, IL 60521                                 Attn: Bankruptcy
                                                    Po Box 182125
 Amita Health Adventist Medical Cent                Columbus, OH 43218
 5101 Willow Springs Road
 La Grange, Illinois 60525                          Comenity Bank/HSN
                                                    Attn: Bankruptcy
 Atg Credit                                         Po Box 182125
 Attn: Bankruptcy                                   Columbus, OH 43218
 1700 West Cortland Street, Ste 201
 Chicago, IL 60622                                  Comenity Bank/New York
                                                    Attn: Bankruptcy
 Capital One                                        Po Box 182125
 Attn: Bankruptcy                                   Columbus, OH 43218
 Po Box 30285
 Salt Lake City, UT 84130                           Comenity Bank/lndclb
                                                    Attn: Bankruptcy
 Kohls/Capital One                                  Po Box 182125
 Attn: Credit Administrator                         Columbus, OH 43218
 Po Box 3043
 Milwaukee, WI 53201                                Midland Funding
                                                    2365 Northside Dr. Suite 300
 Merchants Credit                                   Sandeigo, CA 92108
 223 West Jackson Blvd
 Suite 700                                          Mr. Cooper
 Chicago, IL 60606                                  Attn: Bankruptcy
                                                    8950 Cypress Waters Blvd
                                                    Coppell, TX 75019


                                                3
Case 19-34847       Doc 35   Filed 04/21/21 Entered 04/21/21 12:36:43   Desc Main
                               Document     Page 4 of 4



Numark Credit Union
Attn: bankruptcy
Po Box 2729
Joliet, IL 60434

Springleaf Financial S
Po Box 969
Evansville, IN 47706

Synchrony Bank/JC Pennys
Attn: Bankruptcy
Po Box 956060
Orlando, FL 32896

Synchrony Bank/Care Credit
Attn: Bankruptcy
Po Box 956060
Orlando, FL 32896

Synchrony Bank/QVC
Attn: Bankruptcy
Po Box 956060
Orlando, FL 32896

Synchrony Bank/TJX
Attn: Bankruptcy
Po Box 956060
Orlando, FL 32896

Synchrony Bank/Walmart
Attn: Bankruptcy
Po Box 956060
Orlando, FL 32896




                                         4
